Title: To James Madison from Horatio Gates Spafford, 12 July 1810
From: Spafford, Horatio Gates
To: Madison, James


Hond. & Esteemed Friend—
Albany, N. Y., 7 Mo. 12, 1810.
I take the liberty to address one of these Letters to thee, because I can but suppose thou must feel an interest in every undertaking which interests & affects the community. Placed, as thou art, at the civil head of a Nation of Freemen, thy fatherly goodwill embraces, I trust, an anxious regard for the whole—& while I thus regard thee, I could but wish to engage thy attention to what is doing here. I rejoice at the elevation of good men, & congratulate thee, most devoutly, on the return of this State, to Republicanism: having myself, the fullest confidence in the wisdom & integrity of our Rulers. But, in the triumph, or defeat, of parties, I have nothing to do, as a party-man. I am an American; & simply wish for Rulers of American principles. Sensibly & deeply impressed with the trials of these times, I cannot forbear expressing my sense of our wrongs, & my general approbation of the measures of our Rulers—while I tender thee my best wishes for thine & the general welfare.
My endeavors, here, are generously patronized by the Government, & I contemplate extending my plan, by individual States, through the Union. Would it be impolitic, or would it be just & politic both, for the General Government to relieve me in the expense of Postage? My Correspondence has yielded to the Govt., at least 1000 dollars, with 3 years. Pray let me hear from thee, & rest assured of the cordial esteem of, thy friend,
H. G. Spafford.
